Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 2, 2018

                                         No. 04-16-00671-CR

                                        Luis Alfredo SERVIN,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015CR5175
                             Honorable Sid L. Harle, Judge Presiding


                                            ORDER
       Appellant’s motion for extension of time is hereby GRANTED. The appellant’s brief is due October 11,
2018. NO FURTHER EXENSIONS.




                                                         _________________________________
                                                         Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court